      Case 1:19-cv-00809-DAD-BAM Document 28 Filed 09/02/20 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

 DENZELL METCALF,                                   1:19-cv-00809-DAD-BAM (PC)

                       Plaintiff,                  AMENDED ORDER & WRIT OF HABEAS
                                                   CORPUS AD TESTIFICANDUM TO
                                                   PRODUCE PLAINTIFF DENZELL
 v.                                                METCALF, CDC #AM-8570, BY VIDEO
                                                   CONFERENCE (VIA ZOOM)

 C. HUCKLEBERRY, et al.,                           DATE: September 25, 2020
                                                   TIME: 10:30 a.m.
                       Defendants.

         Denzell Metcalf, inmate, CDC #AM-8570, a necessary and material witness on his own
behalf in a settlement conference in this case on September 25, 2020, is confined at Kern Valley
State Prison, 3000 Cecil Avenue, Delano, CA 93216, in the custody of the Warden. In order to
secure this inmate’s attendance it is necessary that a Writ of Habeas Corpus ad Testificandum
issue commanding the custodian to produce the inmate to appear by video conference (via
Zoom) before Magistrate Judge Jeremy D. Peterson, on September 25, 2020, at 10:30 a.m.

       ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary legal
property, to appear by video conference (via Zoom) at the time and place above, until
completion of settlement proceedings or as ordered by the court; and thereafter to return the
inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of Kern Valley State Prison

        WE COMMAND you to produce the inmate named above, along with any necessary
legal property, to appear by video conference (via Zoom) at the time and place above, and
from day to day until completion of settlement proceedings, or as ordered by the court; and
thereafter to return the inmate to the above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

Dated: September 2, 2020                /s/ Barbara A. McAuliffe
                                    UNITED STATES MAGISTRATE JUDGE
